DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 15,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the single rounded outer edge”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 further recites “when combined”; however, it is unclear what this means.  
Claim 17 recites the limitation "the exposed portion”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
3.	Claims 1-14,16,18-21 are allowed.

Neubauer et al. (USP 6,645,134) discloses, regarding claim 1, and similarly claims 7 and 13, a method of folding a sheet of paper, and a product, respectively, comprising:
folding a sheet of paper into an accordion shape comprising a plurality of pleats and collapsing the pleats to form a strip (see figs.3A-3F);
folding the strip about in half to form a first folded strip (see fig.3G);
folding the first folded strip about a point that is about two-thirds a length of the first folded strip to form a second folded strip comprising an exposed portion that is about a third the length of the first folded strip (see fig.3H); 
folding the second folded strip about in half to form a third folded strip (see fig.3I);
before folding the third folded strip, applying a spot of glue (100) on the third folded strip;
folding the third folded strip about in half to form a fourth folded strip (104).
However, the prior art of record does not fairly disclose or teach at least the step of “before folding the second folded strip, applying a spot of glue to the exposed portion of the second folded strip”, in combination with the step of “before folding the third folded strip, applying a spot of glue on the third folded strip”.
Vijuk (USP 6,273,411) discloses a strip of adhesive (73b) applied to the exposed portion of the second folded strip (fig.4A); however, fails to disclose or teach the strip of adhesive being a spot of glue or applying it before the step of folding of the second folded strip within the third fold.
s 15,17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        8/31/2021